DETAILED ACTION
1.	The communication is in response to the application received 06/01/2020, wherein claims 1-20 are pending and are examined as follows.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 06/09/2020 and 08/28/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: para 0122 – the limitation “can also included” should read “can also be included”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0149822 A1), in view of Chiang et al. (US 2018/0302631A1), hereinafter referred to as Kim and Chiang, respectively.

Regarding claim 1,  Kim discloses “A method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence [intra-prediction data (predictive syntax data – para 0056) is received at decoder to facilitate decoding operations (Fig. 7)], the prediction information indicating a first intra prediction mode and a first secondary transform index for the current block; [Table 1 of Kim (para 0023) shows the mapping of intra-prediction modes in JEM with transform sets via their associated indices. Also reference para 0038. See syntax elements cu_nsst_idx and tu_nsst_idx in para 0044-0045] determining a secondary transform core based on the first intra prediction mode and the first secondary transform index [Fig. 7 of Kim shows secondary transform determination unit 704 for determining a transform matrix (core) based on intra-prediction data, secondary transform data (e.g., tu_nsst_idx), and QP. Also see para 0052]; generating a primary transform coefficient block [via inverse core transform processing unit 708 of Fig. 7] based on the secondary transform core [transform matrix via element 704 and inverse secondary transform processing unit 706 (Fig. 7) that outputs core transform coefficients] and a first transform coefficient block of the current block [Core transform coefficients that are input to unit 708], the first transform coefficient block being de-quantized from the prediction information [Said core transform coefficients are dequantized coefficients via inverse quantization unit 702]   
Kim however does not disclose “and a size of the first transform coefficient block being less than a size of the secondary transform core; and reconstructing the current block based on the primary transform coefficient block.”
Chiang on the other hand from the same or similar field of endeavor discloses “and a size of the first transform coefficient block being less than a size of the secondary transform core [Fig. 2 (and associated text) illustrates a first transform coefficient block with a 4x4 subset of transform coefficients 250. Performing NSST with any NSST kernel size that exceeds 4x4 would satisfy this size constraint. See for e.g., para 0041 with four possible kernel sizes three of which exceed 4x4 (e.g., 32x32)]; and reconstructing the current block based on the primary transform coefficient block.” [See the reconstructed pixels in Fig. 3]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for coding transform data disclosed by Kim to add the teachings of Chiang as above for providing a means for signaling selection of transform operations (para 0002), whereby a lowest cost secondary transform kernel size is assigned a shortest code word (para 0012) so as to help improve the coding efficiency.
Regarding claim 3,  Kim and  Chiang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kim further discloses “wherein the generating the primary transform coefficient block includes applying a part of the first secondary transform core to the first transform coefficient block.” [Kim’s primary transform coefficient block (construed as output from element 708) includes application of a 1st secondary transform core (elements 704/706 to a 1st transform coefficient block. See Fig. 7. Also reference the inverse quantization and transform coefficient processing unit 804 in decoder 800 (Fig. 8 )]
Regarding claim 10, Kim and Chiang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kim further discloses “wherein the determining the secondary transform core comprises: determining the secondary transform core based on the first secondary transform index, a mode number of the first intra prediction mode [See Table 1 in para 0023 regarding mapping the transform sets to the intra-prediction modes], and a [same as above where different intra-prediction modes, which can be adjacent to each other, can be employed]
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the processing circuitry, see Kim for e.g., para 0064, 0066, and 0068.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 10.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the processing circuitry, see Kim for e.g., para 0064, 0066, and 0068.
Claims 5, 7, 8, 11, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chiang, and in further view of Seregin et al. (US 2017/0324643A1), hereinafter referred to as Seregin..
Regarding claim 5, Kim and Chiang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kim and Chiang however do not explicitly disclose “wherein syntax elements of the first transform coefficient block include a syntax element that indicates the first secondary transform index.” 
Seregin on the other hand from the same or similar field of endeavor disclose the foregoing limitation. [Seregin discloses via para 0120, a secondary transform index and/or flag signaled for a block having at least one non-zero transform coefficient (i.e., first transform coefficient block)]

Regarding claim 7, Kim, Chiang, and Seregin teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Kim further discloses “wherein whether one of the syntax elements is signaled is dependent on the first secondary transform index and a transform coefficient associated with the one of the syntax elements.” [para 0046, i.e., signaling is based on value of cu_nsst_idx and properties or parameters associated with the CU]  
Regarding claim 8, Kim and Chiang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kim and however does not further disclose “wherein a syntax element indicating one or more primary transform cores for the current block is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more syntax elements related to coefficient coding of the first transform coefficient block.”  Seregin on the other hand from the same or similar field of endeavor discloses the foregoing [See para 0118-0119 with respect to a non-zero threshold identifying when to signal 1st and 2nd transform syntax elements]
The motivation for combining Kim, Chiang, and Seregin has been discussed in connection with claim 5, above. 
Regarding claim 11, Kim and Chiang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kim and Chiang however do not teach “further comprising: determining a context used for entropy coding of the first secondary transform index based on a mode number of the first intra prediction mode.”  Seregin on the other hand from the same or similar field of endeavor disclose the foregoing limitation. [See para 0169, i.e., determining context models]
The motivation for combining Kim, Chiang, and Seregin has been discussed in connection with claim 5, above. 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chiang, and in further view of Zhang et al. (US 2014/0050266 A1), hereinafter referred to as Zhang.
Regarding claim 9, Kim and Chiang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kim and Chiang however do not teach “further comprising: determining a context used for entropy coding of the first secondary transform index based on a shape of the first secondary transform core.”  
Zhang on the other hand from the same or similar field of endeavor disclose the foregoing limitation. [See for e.g., para 0067 where an 8x8 transform unit size has a given shape. Also refer to Figs. 3 and 4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for coding transform data disclosed by Kim and Chiang to add the teachings of Zhang as above for providing a means to derive a size based 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 9.

Allowable Subject Matter
6.	Claims 2, 4, 6, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
2.  The method of claim 1, further comprising: generating a second transform coefficient block with a value at each coordinate position being 0; and determining a value at a coordinate position of the second transform coefficient block based on a value at a same coordinate position of the first transform coefficient block, wherein the generating the primary transform coefficient block includes generating the primary transform coefficient block based on the first secondary transform core and the second transform coefficient block.  
4. The method of claim 1, further comprising: determining whether to transpose the primary transform coefficient block based on a type of one-dimensional cross-component linear model; and transposing the primary transform coefficient block based on a determination that the primary transform coefficient block is to be transposed.  

13. The apparatus of claim 12, wherein the processing circuitry is further configured to: generate a second transform coefficient block with a value at each coordinate position being 0; and determine a value at a coordinate position of the second transform coefficient block based on a value at a same coordinate position of the first transform coefficient block, wherein the generating the primary transform coefficient block includes generating the primary transform coefficient block based on the first secondary transform core and the second transform coefficient block.  
15. The apparatus of claim 12, wherein the processing circuitry is further configured to: determine whether to transpose the primary transform coefficient block based on a type of one-dimensional cross-component linear model; and transpose the primary transform coefficient block based on a determination that the primary transform coefficient block is to be transposed.  
17. The apparatus of claim 12, wherein a syntax element indicating one or more primary transform cores for the current block is signaled after a last non-zero transform coefficient of the first transform coefficient block and before one or more syntax elements related to coefficient coding of the first transform coefficient block.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486